Title: John Adams to Abigail Adams, 28 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia. Decr. 28. 1794
          
          I went on Fryday night with Mr Storer to the Drawing Room, where the Warmth of the Weather increased by a great fire and a Croud of good Company, gave me one of my annual great Colds. The Same Evening the large Lutheran Church in our old

Neighbourhood took fire and was burnt down. The next morning Mrs Otis was brought to bed and the Mother and the Daughter are very well.
          So much for News good and bad.
          The Weather continues very moderate: but the old Adage a green Chrismas makes a growing Church Yard, or a fat Church Yard as the various readings have it, is a damper to its Pleasures. Our Country is not yet sufficiently drained, for these warm Winters. Cold Weather is necessary to confine, or kill the putrid deleterious vapours, which Arise from uncultivated forests and undrained Marshes.
          Parson Osgoods Sermon makes a great Noise here.— What Says The Governor to his Share of the Whipping?
          The Clergy of New England have trumpetted Paine and Robespierre, till they begin to tremble for the Consequences of their own Imprudence. Did Mr Wibirt in complaisance to the Proclamation omit the national Government?
          Old Men Say that time flys faster and faster every year. if I concur in this Observation it must be when I am at Quincy. Here my moments are long and slow. I read my Eyes out, and cant read half enough neither.— The more one reads the more one sees We have to read—
          An horrid Journey of 3 or 400 miles, before I can get home lies before me like a mountain.
          Charles has lost his Friend Steuben— I have written to him a great many Letters: but I can get only a line in Answer. At one time he says he has a Witlow on his Finger at another he is very busy. This is good news. I have invited him to come and Spend a Week with me in January if his Business will allow.
          I have bought the Tryals of the Scotch Jacobins, and sent them to him as Presents. They are in the Way of his Profession and will be both Entertainment and Information to him. Self Created societies in Switzerland, England & Scotland, dont come off with a gentle rap over the knuckles in a Speech or a sermon: but they promote their Members to the Cord or to Botany Bay, to Banishment Transportation or Death.
          The Mildness of our Government is a pleasing delightful Characteristic: and although it will probably give Encouragement to some Disorders, and even some daring Crimes, it is too prescious to be relinquished without an Absolute Necessity.
          
          Have my Mother with you as often as possible and tell her I hope to see her again in two months
          Adieu
          
            J. A.
          
        